Citation Nr: 0913475	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for hypertension, 
claimed as a heart condition, as secondary to COPD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1987 to July 
1995.  The Veteran also had service in the Gulf War in the 
Southeast Asia Theater from October 1990 to April 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims.  38 
C.F.R. § 3.159.

In February 2005 the Veteran filed a claim for entitlement to 
service connection for COPD with secondary heart problems due 
to his service during the Persian Gulf War.  The Veteran 
indicated that his COPD may be the result of exposure to oil 
fires when service in Iraq and Kuwait or from exposure to 
asbestos while working as a mechanic.  The Veteran's service 
personnel records should be requested on remand to verify 
these contentions.

The claims folder does not include the Veteran's service 
treatment records.  Although it is noted in the April 2006 
rating decision and the August 2007 statement of the case 
that the Veteran's service treatment records were contained 
in the claims folder, they are no longer associated with it.  
Therefore, efforts to find or obtain copies of the Veteran's 
service treatment records must be made. 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §3.159(c)(2) (2008).

In addition, the August 2007 statement of the case from the 
RO is missing the last page(s), including the analysis for 
the denial of service connection for hypertension.  On remand 
the missing page(s) should be added to the claims folder.

On his October 2007 substantive appeal the Veteran indicated 
that a cardiologist recently explained to him that his 
condition was not COPD, but that he did have significant 
pulmonary problems.  On remand request that the Veteran 
identify any treatment he has received since January 2007 for 
COPD or hypertension/heart, and attempt to obtain those 
records. 

The Board notes that the Veteran contends that upon return 
from the Southwest Theater of Operations in 1991 he was 
coughing black mucous and continued to have a cough.  
However, the Veteran had no respiratory complaints on the 
December 2002 VA general medical examination, and the first 
post service respiratory complaints were noted in January 
2005 when he complained of a cough and shortness of breath.  
If service treatment records are obtained and reflect 
breathing or coughing complaints, and/or the Veteran's 
exposure to asbestos or oil well fires is confirmed, then a 
VA examination should be scheduled to determine whether his 
current respiratory problems are associated with his military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to re-associate the Veteran's 
service treatment records, which were 
available to the RO in April 2006 and 
August 2007, with the Veteran's claims 
file.  If the records cannot be located, 
the RO/AMC should attempt to secure copies 
of the records through official channels.  
All efforts to locate these records should 
be made, including inquiring to VA Medical 
Centers where the records may have been 
sent in conjunction with VA examination 
requests.  The Should the RO/AMC determine 
that such records are unobtainable, the 
file should be annotated as such and the 
Veteran notified of such and asked to 
provide any copies in his possession.

2.  Verify the Veteran's claimed exposure 
to asbestos in service and his presence in 
areas exposed to oil well fires in the 
Persian Gulf through official sources, to 
include obtaining his service personnel 
file.

3.  Ensure that the entire August 2007 
statement of the case is contained in the 
claims folder, to include all pages 
numbered after Page 13.

4.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for any 
pulmonary or hypertension/heart conditions 
since January 2007.  After securing any 
necessary releases, obtain and associate 
with the claims file any pertinent record 
not already contained in the claims file.  

5.  If service treatment records are 
located and reflect pulmonary complaints 
in service, or the Veteran's exposure to 
asbestos or oil well fires in service is 
confirmed, then a respiratory examination 
should be scheduled to obtain an opinion 
as to whether a current respiratory 
condition is related to the Veteran's 
military service.  The claims file should 
be provided to and reviewed by the 
examiner in conjunction with the 
examination. 

6.  After conducting any additional 
development deemed necessary, to include a 
VA examination on the hypertension/heart 
issue if service connection for COPD is 
established, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




